On motion of the plaintiff, the court referred the accounts back to the auditor, so far only, as to report such further credits, as either party may prove himself entitled to, and which the other, on notice of it, refuses to allow. But the court refused to refer the accounts generally, because of the suggestion, that the plaintiff had, since the last •court, obtained documents and evidence in support of his exceptions; and that he expected it would be in his power to discover new credits, not now known to him. As to the new evidence, in relation to exceptions which the court has not yet decided upon, that can be received by the court, without a reference to the auditor; and as to the additional credits, which the plaintiff only conjectures it may be in his power to discover, this affords no reason for the reference. Order made accordingly.